Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Haris Bajawa on 02/25/2022.
The application has been amended as follows: 
Regarding claim 1, line 13 “the fist plate" has been replaced with – the plate—

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, neither Nieschulz (US 20030188562 A1) nor Papazian (US 6209380 B1) disclose every single limitation as set forth, nor does the combination of Nieschulz and Papazian teach single limitation of the claim. Specifically, the prior art fails to disclose “the first bolt configured to secure the plurality of pins into a fixed position responsive to fastening the first bolt inside the bolt hole due to the first bolt pushing the first plate along the second axis and against the plurality of pins” in combination with the other limitations of the claim. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725